DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 17, of an organic light emitting diode display “wherein the transistor includes a driving transistor (T1) which applies a current to the organic light emitting diode, a second transistor (T2) which is connected to the scan line (151) and the data line (171), and 10transmits a data voltage transmitted through the data line to a first electrode of the driving transistor, and a third transistor (T3) including a third electrode connected to a second electrode of the driving transistor, and a fourth electrode connected to a gate electrode of the driving transistor, 15the second conductive layer includes a shield layer (M), the shield layer overlaps at least a part of the third transistor and does not overlap the second transistor (Fig. 1)” is not found in the prior art along with the rest of the limitations of claim 1 and 17.
The closest in the art is Park (US 20190197965 A1, hereafter Park).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER D MCLOONE/Primary Examiner, Art Unit 2692